STATE OF WISCONSIN — SUPREME COURT

ORDER

The Board of Attorneys Professional Responsibility (Board) filed a report recommending that the petition of Martin R. Stein for reinstatement of his *559license to practice law in Wisconsin be granted. The court suspended Mr. Stein's license for two years, commencing September 1, 1992, as discipline for professional misconduct. Disciplinary Proceedings Against Stein, 170 Wis. 2d 112, 486 N.W.2d 526 (1992). Following a hearing, the district professional responsibility committee to which the reinstatement petition was referred for investigation and, thereafter, the Board determined that the petitioner has established the requisite conditions for reinstatement of his license to practice law, pursuant to SCR 22.28 (6).
The Board of Bar Examiners recommended that the petition for reinstatement be granted, having determined that the petitioner is in compliance with applicable continuing legal education requirements.
It Is Ordered that the petition is granted and the license of Martin R. Stein to practice law in Wisconsin is reinstated, effective the date of this order.
Abrahamson, J., took no part.
Marilyn L. Graves
Clerk of Supreme Court